Exhibit 10.3 – Incentive Stock Option Grant Agreement

1. These Incentive Stock Options for the number of shares of Common Stock
indicated on the grant summary page (the “Incentive Stock Options”) are granted
to you under and are governed by the terms and conditions of the 2017
Performance Plan of The Goodyear Tire & Rubber Company, adopted effective
April 10, 2017 (as amended from time to time, the “Plan”), and this Grant
Agreement. As your stock options are conveyed and managed online, your online
acceptance constitutes your agreement to and acceptance of all terms and
conditions of the Plan and this Grant Agreement. You also agree that you have
read and understand the Plan and this Grant Agreement. Capitalized terms used
but not defined in this Grant Agreement have the meanings set forth in the Plan.

2. You may exercise the Incentive Stock Options granted pursuant to this Grant
Agreement through (1) a cash payment in the amount of the full option exercise
price of the shares being purchased (including a simultaneous exercise and sale
of the shares of Common Stock thereby acquired and use of the proceeds from such
sale to pay the exercise price, to the extent permitted by law) (a “cash
exercise”), (2) a payment in full shares of Common Stock having a Fair Market
Value on the date of exercise equal to the full option exercise price of the
shares of Common Stock being purchased (a “share swap exercise”), or (3) a
combination of the cash exercise and share swap exercise methods. Any exercise
of these Incentive Stock Options shall be by written notice stating the number
of shares of Common Stock to be purchased and the exercise method, accompanied
with the payment, and proper proof of ownership if the share swap exercise
method is used. You shall be required to meet the tax withholding obligations
arising from any exercise of Incentive Stock Options.

3. As further consideration for the Incentive Stock Options granted to you
hereunder, you must remain in the continuous employ of the Company or one or
more of its Subsidiaries from the Date of Grant to the date or dates the
Incentive Stock Options become exercisable as set forth on the grant summary
page of this Grant Agreement before you will be entitled to exercise the
Incentive Stock Options granted. The Incentive Stock Options you have been
granted shall not in any event be exercisable after your termination of
employment except as provided in paragraph 4 below for “Retirement” (defined as
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years, of continuous service with the Company and its
Subsidiaries), death, “Disability” (defined as termination of employment while
receiving benefits under a long-term disability income plan provided by a
government or sponsored by the Company or one of its Subsidiaries), or
termination of your employment by the Company and its Subsidiaries other than
for Cause (as defined below). Notwithstanding the foregoing, in the event of a
Change in Control while this grant is outstanding, the Incentive Stock Options
shall be subject to the applicable provisions of Section 14 of the Plan. For the
avoidance of doubt, the Incentive Stock Options you have been granted shall not
be exercisable after termination of employment as a result of your voluntary
resignation (other than your Retirement), except as otherwise may be provided
pursuant to Section 14 of the Plan in the event of a Change in Control.

4. Except as otherwise may be provided pursuant to Section 14 of the Plan in the
event of a Change in Control, the Incentive Stock Options terminate
automatically and shall not be exercisable by you from and after the date on
which you cease to be an employee of the Company or one of its Subsidiaries for
any reason other than your death, Retirement, Disability, or termination of your
employment by the Company and its Subsidiaries other than for Cause. In the
event of your death, Retirement or Disability while an employee of the Company
or one of its Subsidiaries (and having been an employee continuously since the
Date of Grant) on any date which is more than six (6) months after the Date of
Grant of the Incentive Stock Options specified on the grant summary page of this
Grant Agreement, the Stock Options shall become immediately exercisable and,
except as provided below in the event of your death while an employee, shall be
exercisable by you for the lesser of (a) the remainder of the term of the
original Incentive Stock Option grant or (b) five years. In the event of your
death while an employee, such Stock Options may be exercised for the lesser of
(x) the remainder of the term of the original Incentive Stock Option grant or
(y) three years after your date of death by the person or persons to whom your
rights in the options passed by your will or according to the laws of descent
and distribution. The Incentive Stock Options shall become Non-Qualified Stock
Options three months following your Retirement or Disability, provided, if you
are disabled within the meaning of Code Section 22(e)(3), the Incentive Stock
Options shall become Non-Qualified Stock Options one year following such
disability. In the event of termination of your employment by the Company and
its Subsidiaries other than for death, Disability or Cause, any vested Incentive
Stock Options shall remain exercisable by you for three months following the
date of termination of your employment. For purposes of this Grant Agreement,
“Cause” means (i) the continued failure by you to substantially perform your
duties with the Company or its affiliates (other than any such failure resulting
from your incapacity due to physical or mental illness), (ii) your engaging in
conduct which is demonstrably injurious to the Company or its affiliates,
monetarily or otherwise, (iii) your committing any felony or any crime involving
fraud, breach of trust or misappropriation, or (iv) any breach or violation of
any agreement relating to your employment with the Company or its affiliates
where the Committee, in its sole but reasonable discretion, determines that such
breach or violation materially and adversely affects the Company or any
affiliate. Nothing contained herein shall restrict the right of the Company or
any of its Subsidiaries or affiliates to terminate your employment at any time,
with or without Cause.

5. The Incentive Stock Options shall not in any event be exercisable after the
expiration of ten years from the Date of Grant specified on the grant summary
page of this Grant Agreement and, to the extent not exercised, shall
automatically terminate at the end of such ten-year period.

6. Certificates, or other evidence of beneficial ownership, for the shares of
Common Stock purchased will be deliverable to you or your agent, duly accredited
to the satisfaction of the Company, at the principal office of the Company in
Akron, Ohio, or at such other place acceptable to the Company as may be
designated by you.

7. In the event your employment with the Company and its Subsidiaries is
terminated for any reason whatsoever (whether voluntarily or involuntarily) and
within 18 months after such termination date you accept employment with a
competitor of, or otherwise engage in competition with, the Company, the
Committee, in its sole discretion, may require you to return, or (if not
received) to forfeit, to the Company the economic value of the Incentive Stock
Options granted hereunder which you have realized or obtained by your exercise
at any time on or after the date which is six months prior to the date of
termination of your employment with the Company. Additionally, all Stock Options
granted to you hereunder which you have not exercised shall be automatically
cancelled upon commencement of your competitive engagement.

8. Each Incentive Stock Option granted is not transferable by you otherwise than
by will or the laws of descent and distribution, and is exercisable during your
lifetime only by you.

9. All rights conferred upon you under the provisions of this Grant Agreement
are personal and, except under the provisions of paragraph 8 of this Grant
Agreement, no assignee, transferee or other successor in interest shall acquire
any rights or interests whatsoever under this Grant Agreement, which is made
exclusively for the benefit of you and the Company.

10. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 200 Innovation Way, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

11. Each Incentive Stock Option may be exercised only at the times and to the
extent, and is subject to all of the terms and conditions, set forth in this
Grant Agreement and in the Plan, including any rule or regulation adopted by the
Committee.

12. In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Grant Agreement and any changes thereto, other appropriate personal and
financial data about you such as home and business addresses and other contact
information, and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan. By accepting this Grant
Agreement, you give explicit consent to the Company to process any such personal
data. You also give explicit consent to the Company to transfer any such
personal data outside the country in which you work or are employed, including,
if you are not a U.S. resident, to the United States, to transferees that shall
include the Company and other persons who are designated by the Company to
administer the Plan.

13. By accepting this Grant Agreement, you acknowledge that a copy of the Plan,
the Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”) either have been received by or provided to you,
and you consent to receiving the Prospectus Information electronically, or, in
the alternative, agree to contact the Executive Compensation Department of the
Company to request a paper copy of the Prospectus Information at no charge. You
also represent that you are familiar with the terms and provisions of the
Prospectus Information and hereby accept this Grant Agreement on the terms and
subject to the conditions set forth herein and in the Plan.

